Exhibit 99.06 Southern Company Kilowatt-Hour Sales (In Millions of KWHs) Three Months Ended June Year-to-Date June Weather Weather Adjusted Adjusted As Reported (See Notes) Change Change Change Change Kilowatt-Hour Sales- Total Sales -3.0% -5.1% Total Retail Sales- -1.9% 1.0% -3.5% 0.7% Residential -4.3% 2.1% -9.1% 1.3% Commercial -1.4% 1.2% -2.2% 0.0% Industrial -0.1% -0.1% 0.9% 0.9% Other -2.7% -2.3% -2.8% -2.2% Total Wholesale Sales -8.1% N/A -13.4% N/A Notes - Certain prior year data has been reclassified to conform with current year presentation. - All figures in this earnings release are preliminary and remain subject to the completion of normal quarter-end accounting procedures and adjustments, which could result in changes to these preliminary results.In addition, certain classifications and rounding may be different from final results published in the Form 10-Q.
